Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147335(70)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  HAROLD HUNTER, JR.,
           Plaintiff-Appellant,
                                                                    SC: 147335
  v                                                                 COA: 306018
                                                                    Genesee CC: 10-094081-NI
  DAVID SISCO and AUTO CLUB
  INSURANCE ASSOCIATION,
            Defendants,
  and

  CITY OF FLINT TRANSPORTATION
  DEPARTMENT,
             Defendant-Appellee.
  _________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to file a
  supplemental brief after oral argument is GRANTED. The supplemental brief received
  on October 30, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 4, 2014
                                                                               Clerk